The Chancellor.
*151[*152]
*150The defendant is sued at law as endorser of a note, and has pleaded the statute of limitations. The object of the suit here is, to obtain from the defendant some disclosures of the origin and ground of the consideration of the note, so as to enable the plaintiff to meet the plea at law, by showing a payment by the drawer, made and endorsed within the six years. I shall not undertake to inquire whether the discovery, if obtained, could be available at law, in opposition to the plea; but I am of opinion that the defendant is not bound, in this case, to make any dis*151covery that will destroy the effect of his plea at law. The statute of limitations is a good plea in bar, in this Court, as well as at law, to an action on the note. All the cases show this, and the statute may be pleaded in bar of a discovery of the actual subsisting existence of the debt or of its acknowledgment, for otherwise, the authority of the statute might., at any time, be defeated by a bill of discovery. *There must be something special in the case, or some new equity, to form an exception to this general rule. The plea denies any privity between the parties, or any authority from the defendant, in respect to the payment endorsed on the note. The original consideration of the note has, then, nothing to do with the force and effect of the plea; and I see no good reason why the defendant should be obliged to make those discoveries, in order to enable the plaintiff to try the experiment how far they may enable him to defeat the plea at law.
I am, accordingly, of opinion, that the plea is sufficient, and the objections to it are overruled.